IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : NO. 316
                                :
DESIGNATION OF CHAIR AND VICE-  : DISCIPLINARY BOARD APPOINTMENT
CHAIR OF THE DISCIPLINARY BOARD : DOCKET
OF PENNSYLVANIA                 :




                                 AMENDED ORDER


PER CURIAM


         AND NOW, this 19th day of January, 2022, Jerry M. Lehocky, Esquire, is

designated as Chair, and Dion G. Rassias, Esquire, is designated as Vice-Chair, of the

Disciplinary Board of Pennsylvania for a period of one year, commencing April 1, 2022,

and ending March 31, 2023. For the period from April 1, 2023, to March 31, 2024, Dion

G. Rassias, Esquire, is designated as Chair, and John C. Rafferty, Jr., Esquire, is

designated as Vice-Chair.